PER CURIAM.
Husband appeals from a decree of dissolution of marriage seeking elimination of that portion of the decree which provides:
"Petitioner has an obligation of child support in the amount of $50.00 per child, for a total of $100.00 per month. Said obligation shall commence on the 1st day of July, 1977, and shall be payable on the 1st day of each month. However, since the whereabouts of Respondent and said children are unknown at this time, said actual payments are not being ordered although the obligation still exists.”
The parties were married on December 18, 1966. Two children were bom of the marriage; one in 1967 and one in 1968. The parties separated in Boise, Idaho, in 1969 at which time the husband moved to Oregon. He has since had no communication with his wife or children, and even though he has diligently searched for them, he has no idea of the whereabouts of any of them.
We agree with the husband that the circuit court should not have ordered child support under such circumstances. If and when the children’s whereabouts and situation are discovered it will be within the power of a court of competent jurisdiction to deal with the matter of support in an appropriate proceeding. In the interim the provision for child support should be deleted from the decree.
Affirmed as modified. No costs to either party.